Order unanimously reversed, on the law and facts, without costs, petition granted, and matter remitted to Oneida County Family Court for further proceedings in accordance with the following memorandum: Contrary to the holding of the trial court, 256 days is within the range of the normal period of gestation (see, Matter of Commissioner of Social Servs. of County of Erie v Gibson, 78 AD2d 981, affd 55 NY2d 681; see also, Matter of Karen K. v Christopher D., 89 AD2d 955, 956). The facts as found by the court clearly and convincingly establish that respondent is the father of the child. Family Court shall determine the amount that respondent must pay to the petitioner for confinement expenses and the amounts respondent must pay for the future support of the child. (Appeal from order of Oneida County Family Court, Pomilio, J.—paternity.) Present—Hancock, Jr., J. P., Callahan, Denman, Boomer and Schnepp, JJ.